 

Exhibit 10.1

 

AMENDMENT 6 TO THE

COLLABORATION AND OPTION AGREEMENT

 

This Amendment 6 to the Collaboration and Option Agreement (the “Amendment”) is
made and entered into on June 13, 2018 (the “Amendment Date”), by and between
OncoMed Pharmaceuticals, Inc., a Delaware corporation located at 800 Chesapeake
Drive, Redwood City, California 94063, United States of America (“OncoMed”), and
Bayer AG, a German corporation located at Müllerstrasse 178, 13353 Berlin,
Germany (“Bayer”). OncoMed and Bayer are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

recitals

Whereas, OncoMed and Bayer Pharma AG (previously acting under the name Bayer
Schering Pharma AG; hereinafter “BSP”) entered into a Collaboration and Option
Agreement effective as of June 15, 2010, which was amended various times (as
amended, the “Agreement”), pursuant to which agreement they undertook to
collaborate to discover and develop biologic and small molecule compounds
directed to targets within the Wnt cellular pathway;

Whereas, BSP has leased its business to Bayer effective January 1, 2017 and has
assigned the Collaboration and Option Agreement as of such date;

Whereas, the discovery of small molecule compounds, [***];

Whereas, the Parties have agreed to adjust the Small Molecule Research Term and
the period and the terms and conditions for Small Molecule Advancement;  

 

AMENDMENT

Now, Therefore, in consideration of the foregoing and the mutual agreements set
forth below, the Parties agree as follows:

1.  Any capitalized terms used in this Amendment shall have the meaning set
forth in the Agreement, unless otherwise defined herein.

2.  Section 1.133 of the Agreement shall be amended and restated in its entirety
to read as follows:

“1.133  “Small Molecule Advancement” means the decision by Bayer to advance
Small Molecule Collaboration Compounds into the Collaboration for further
Development and potential Commercialization and to obtain the license set forth
on Section 5.1.1, which shall be deemed to occur upon [***].”

3.  Section 1.137 of the Agreement shall be amended and restated in its entirety
to read as follows:

“1.137  “Small Molecule Research Term” means the period commencing from the
Effective Date and ending upon the [***] to occur of either (a) [***].”




  

[***]

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

1

--------------------------------------------------------------------------------

 

4.  The first three sentences of Section 3.2 shall be amended and restated to
read as follows:

“Small Molecule Advancement.  Subject to the terms and conditions of this
Agreement, OncoMed hereby grants to Bayer the exclusive right, at any time
during the time period set forth in this Section 3.2, to elect to advance Small
Molecule Collaboration Compounds into the Collaboration for further Development
and potential Commercialization and to obtain the license under Section 5.1.1
with respect thereto. To exercise such right, Bayer shall notify OncoMed in
writing, which notification shall be made, if at all, prior to the earlier of
(a) [***]. Upon OncoMed’s receipt of such notice, all Small Molecule
Collaboration Compounds shall be designated as BSP Development Compounds. […]”

5.  Exhibit 6.3.1 to the Agreement shall be replaced with regard to Small
Molecule Collaboration Compounds with the updated Exhibit 6.3.1 attached to this
Amendment as Exhibit A.

6.  Section 6.3.3 of the Agreement shall be deleted in its entirety.

7.  The second sentence of Section 11.1 shall be amended and restated to read as
follows:

“[…] If Bayer does not exercise its Small Molecule Advancement right by
providing notice thereof to OncoMed in accordance with Section 3.2 within the
time period set forth in Section 3.2, this Agreement will expire within thirty
(30) days after the expiration of the time period set forth in Section 3.2. […]”

8.  All other terms and conditions of the Agreement shall remain in full force
and effect.

9.  This Amendment may be executed in counter-parts with the same effect as if
both Parties had signed the same document. All such counterparts shall be deemed
an original, shall be construed together and shall constitute one and the same
instrument. Signatures to this Amendment transmitted by facsimile, by email in
“portable document format” (“.pdf”), or by any other electronic means intended
to preserve the original graphic and pictorial appearance of this Amendment
shall have the same effect as physical delivery of the paper document bearing
original signature.

10.  This Amendment, together with the Exhibit hereto and the Agreement and all
Exhibits thereto, constitutes the entire Agreement between the Parties as to the
subject matter of this Amendment, and supersedes and merges all prior and
contemporaneous negotiations, representations, agreements and understandings
regarding the same.

 

[Next page is the signature page.]




 

[***]

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective duly authorized officers as of the Amendment Date.

 

OncoMed Pharmaceuticals, Inc.

Bayer AG

 

 

By:/s/ John Lewicki

By:ppa. /s/ Karl Ziegelbauer

John Lewicki

Dr. Karl Ziegelbauer

President and CEO

Head of Therapeutic Research Groups

 

 

 

By:ppa. /s/ Hans Lindner

 

Dr. Hans Lindner

 

Head of Global External Innovation & Alliances

 

 

[***]

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------

 

Exhibit A

 

Exhibit 6.3.1

 

Milestone Payments for Small Molecule Collaboration Compounds

 

 

 

Milestone Event

Payment

[***]

 

 

Small Molecule Collaboration Compound

 

 

[***] 1

 

[***]

 

 

1

For purposes of this Exhibit 6.3.1, [***] means the [***] have been satisfied.

[***]

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4

 